EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Haley J. McClory (Reg. No. 78,627) on February 22, 2022.

1. (Currently Amended) A method of reducing concurrency in a system having a plurality of services sending a plurality of concurrent requests to a back-end service, the method comprising the steps of:
a service computer subscribing over a network to a thread of a concurrency reduction message service comprising messages regarding data requested from the back-end service, wherein the messages are viewable to each of the plurality of services;
the service computer searching the messages in the thread of the concurrency reduction message service to find messages from another service which requested data needed by the service computer from the back-end service;
for a non-occurrence of any messages from other services in the thread of the concurrency reduction message service which requested the data needed by the service, the service computer configured to:
map a data request to a key;
, wherein publishing the message notifies each of the plurality of services waiting for a similar data request;
add the key mapped to the data request to a local cache of the service;
block the thread of the concurrency reduction message service with the published message having the key mapped to the data request; 
submit the key mapped to the data request to the back-end service;
		receive a response from the back-end service;
publish a message with the response to the data request to the thread of the concurrency reduction message service; 
remove the key from the local cache of the service; and
unblock the thread of the concurrency reduction message service with the published message having the key mapped to the data request;

the service computer finds a message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service.

2. (Cancelled)

 computer configured to notify all blocked threads that a timeout has occurred.

4. (Currently Amended) The method of claim 3, further comprising the service computer publishing a new message to the thread notifying other subscribers that another service can make the same request to the back-end service after notifying all blocked threads that timeout occurred.

5. (Currently Amended) The method of claim 1, wherein determining [[if]] the service computer finds the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, the service computer configured to:
determine [[if]] a response exists to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service;
[[if]] determine a response does not exist to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, then waiting for a response to appear in the thread; and
[[if]] determine a response does exist to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, then:
determining [[if]] the key mapped to the data requested has been stored in a local cache of the service;
[[if]] determine the key mapped to the data requested has been stored in a local cache of the service, then notifying the threads mapped to the key waiting for a response from the back-end service with the response to the data request and clearing the key from the local cache; and
[[if]] determine the key mapped to the data requested has not been stored in a local cache of the service, then blocking the thread of the concurrency reduction message service containing the message which requested the data needed by the service computer from other services and storing the key in the local cache of the service computer.

6. (Currently Amended) A computer program product for reducing concurrency in a system having a plurality of services sending a plurality of concurrent requests to a back-end service, the services each comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising:
subscribing, by the service computer, to a thread of a concurrency reduction message service comprising messages regarding data requested from the back-end service, wherein the messages are viewable to each of the plurality of services; 
searching, by the service computer, the messages in the thread of the concurrency reduction message service to find messages from another service which requested data needed by the service computer from the back-end service;
for a non-occurrence of any messages from other services in the thread of the concurrency reduction message service which requested the data needed by the service computer, the service computer configured to:
map a data request to a key;
publish a message to the thread of the concurrency reduction message service with the key mapped to the data request, wherein publishing the message notifies each of the plurality of services waiting for a similar data request;
add the key mapped to the data request to a local cache of the service;
block the thread of the concurrency reduction message service with the published message having the key mapped to the data request; 
submit the key mapped to the data request to the back-end service;
receive a response from the back-end service;
publish a message with the response to the data request to the thread of the concurrency reduction message service;
remove the key from the local cache of the service; and
unblock the thread of the concurrency reduction message service with the published message having the key mapped to the data request;
 and
finding, by the service computer, a message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service.

7. (Cancelled) 

8. (Previously Presented) The computer program product of claim 6, wherein when a response is not received from the back-end service within a time period, configured to notify, by the service computer, all blocked threads that a timeout has occurred.

9. (Previously Presented) The computer program product of claim 8, further comprising publishing, by the service computer, a new message to the thread notifying other subscribers that another service can make the same request to the back-end service after notifying all blocked threads that timeout has occurred.

10. (Currently Amended)) The computer program product of claim 6, wherein determining [[if]] the service computer finds the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, the service computer configured to:
determine [[if]] a response exists to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service;
[[if]] determining a response does not exist to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, then waiting for a response to appear in the thread; and 
[[if]] determining a response does exist to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, then the service computer:
determining [[if]] the key mapped to the data requested has been stored in a local cache of the service; 
[[if]] determining the key mapped to the data requested has been stored in a local cache of the service, then notifying the threads mapped to the key waiting for a response from the back-end service with the response to the data request and clearing the key from the local cache; and 
[[if]] the key mapped to the data requested has not been stored in a local cache of the service, then blocking the thread of the concurrency reduction message service containing the message which requested the data needed by the service computer from other services and storing the key in the local cache of the service.

11. (Currently Amended ) A computer system for reducing concurrency in a system having a plurality of services sending a plurality of concurrent requests to a back-end service, each of the services comprising:
a service computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the service computer to perform the program instructions comprising:
subscribing, by the service computer, to a thread of a concurrency reduction message service comprising messages regarding data requested from the back-end service, wherein the messages are viewable to each of the plurality of services; searching, by the service computer, the messages in the thread of the concurrency reduction message service to find messages from another service which requested data needed by the service computer from the back-end service;
[[if] wherein the service computer does not find any messages from other services in the thread of the concurrency reduction message service which requested the data needed by the service computer, the service computer:
mapping a data request to a key;
publishing a message to the thread of the concurrency reduction message service with the key mapped to the data request, wherein publishing the message notifies each of the plurality of services waiting for a similar data request;
adding the key mapped to the data request to a local cache of the service;
blocking the thread of the concurrency reduction message service with the published message having the key mapped to the data request;
submitting the key mapped to the data request to the back-end service;

publishing a message with the response to the data request to the thread of the concurrency reduction message service;
removing the key from the local cache of the service; and
unblocking the thread of the concurrency reduction message service with the published message having the key mapped to the data request;
receiving, by the service computer, a response from the back-end service; and
finding, by the service computer, a message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service.

12. (Cancelled) 

13. (Original) The computer system of claim 11, wherein when a response is not received from the back-end service within a time period, notifying, by the service computer, all blocked threads that a timeout has occurred.

14. (Previously Presented) The computer system of claim 13, further comprising publishing, by the service computer, a new message to the thread notifying other subscribers that another service can make the same request to the back-end service after notifying all blocked threads that timeout has occurred.

15. (Previously Presented) The computer system of claim 11, wherein determining [[if]] the service computer finds the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, the service computer:
determining [[if]] a response exists to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service;
[[if]] determining a response does not exist to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, then waiting for a response to appear in the thread; and
[[if]] determining a response does exist to the message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service, then the service computer:
determining [[if]] the key mapped to the data requested has been stored in a local cache of the service;
[[if]] determining the key mapped to the data requested has been stored in a local cache of the service, then notifying the threads mapped to the key waiting for a response from the back-end service with the response to the data request and clearing the key from the local cache; and
[[if]] determining the key mapped to the data requested has not been stored in a local cache of the service, then blocking the thread of the concurrency reduction message service containing the message which requested the data needed by the service computer from other services and storing the key in the local cache of the service computer.

16. (Cancelled) 

17. (Cancelled) 

18. (Cancelled)

Remarks
Claims 1, 3, 4, 5, 6, 10, 11, and 15 have been amended. Claims 2, 7, 12, 16, and 17 have been canceled. Thus, claims 1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 14, and 15 are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the November 30, 2021 Office Action, inter alia, claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth et al U.S. Patent (6,044,404; hereinafter: Holdsworth) in view of Tuatini et al. U.S. Patent Publication (2016/0020917, hereinafter: Tuatini) and further in view of Keshava et al. U.S. Patent Publication (2018/0041336; hereinafter: Keshava).

Holdsworth, Tuatini, and Keshava alone, or in combination, fail to describe or render obvious, for a non-occurrence of any messages from other services in the thread of the concurrency reduction message service which requested the data needed by the service, the service computer configured to map a data request to a key. Publish a message to the thread of the concurrency reduction message service with the key mapped to the data request, wherein publishing the message notifies each of the plurality of services waiting for a similar data request. In addition, add the key mapped to the data request to a local cache of the service. Next, block the thread of the concurrency reduction message service with the published message having the key mapped to the data request and submit the key mapped to the data request to the back-end service. Further, receive a response from the back-end service and publish a message with the response to the data request to the thread of the concurrency reduction message service. Next, remove the key from the local cache of the service and unblock the thread of the concurrency reduction message service with the published message having the key mapped to the data request. Next, the service computer finds a message which requested the data needed by the service computer from other services in the thread of the concurrency reduction message service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
February 24, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000